DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6, 7 of U.S. Patent No. 10,848,956. Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between the instant claims and USPN 10,848,956 are analyzed in the table below:

Instant Application
USPN 10,848,956
Difference
18. A radio access network node comprising: 

a first receiver configured to receive, from a core network node coupled to the radio access network node, a message for configuring with at least one network slice supported by the core network node, 

wherein the message includes first information for the at least one network slice; 






a second receiver configured to receive, from a mobile terminal which receives second information indicating the at least one network slice from the core network node, a Radio Resource Control (RRC) setup complete message including third information indicating a first network slice from among the at least one network slice; 

a memory storing instructions; and at least one processor configured to process the instructions to select a 


a first receiver configured to receive, from a core network node coupled to the radio access network node, a message for configuring with at least one network slice supported by the core network node, 

wherein the message includes first information for the at least one network slice; 

a transmitter configured to transmit second information indicating availability of the at least one network slice; 

a second receiver configured to receive, from a mobile terminal which receives the second information, a Radio Resource Control (RRC) setup complete message including third information indicating a first network slice from among the at least one network slice; 



a memory storing instructions; and at least one processor configured to process the instructions to select a 









receiving, from a core network node connected coupled to the radio access network node, a message for configuring with at least one network slice supported by the core network node, 

wherein the message includes first information for the at least one network slice; 







and selecting a core network node specific for the first network slice based on the third information indicating the first network slice.


receiving, from a core network node coupled to the radio access network node, a message for configuring with at least one network slice supported by the core network node, 


wherein the message includes first information for the at least one network slice; 

transmitting second information indicating availability of the at least one network slice; 




and selecting a core network node specific for the first network slice based on the third information indicating the first network slice.




second information indicating at least one network slice; 


and a transmitter configured to transmit to the radio access network 
and wherein the mobile terminal is served by a first core network node which is selected by the radio access network node based on the third information indicating the first network slice, the at least one network slice being indicated by a message including first information for the at least one network slice, the second core network node which supports the at least one network slice.



second information indicating availability of at least one network slice; 

and a transmitter configured to transmit to the radio access network 

and wherein the mobile terminal is served by a first core network node which is selected by the radio access network node based on the third information indicating the first network slice, the at least one network slice being indicated by a message including first information for the at least one network slice, received from a second core network node which supports the at least one network slice.




receiving, from a second core network node via a radio access 

and transmitting to the radio access network node, a Radio Resource Control (RRC) setup complete message including third information indicating a first network slice from among the at least one network slice, 

wherein the mobile terminal is served by a first core network node which is selected by the radio access network node based on the third information indicating the first network slice, 

the at least one network slice being indicated by a message including first information for the at least one network slice, received from the second core network node which 


receiving, from a radio access network node, second information 

and transmitting to the radio access network node, a Radio Resource Control (RRC) setup complete message including third information indicating a first network slice from among the at least one network slice, 


wherein the mobile terminal is served by a first core network node which is selected by the radio access network node based on the third information indicating the first network slice, 

the at least one network slice being indicated by a message including first information for the at least one network slice, received from a second core network node which 




a radio access network node; a mobile terminal; 

and a core network node, wherein the radio access network node is configured to: 

receive, from the core network node, a message for configuring with at least one network slice supported by the core network node wherein the message includes first information for the at least one network slice, 






select a core network node specific for the first network slice based on the third information indicating the first network slice.


a radio access network node; a mobile terminal; 

and a core network node, wherein the radio access network node is configured to: 

receive, from the core network node, a message for configuring with at least one network slice supported by the core network node, wherein the message includes first information for the at least one network slice; 

and transmit second information indicating availability of the at least one network slice, 






select a core network node specific for the first network slice based on the third information indicating the first network slice.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Duan et al US (200180199278) and in further view of Zong US (20190021047).
Regarding claim 18, Duan et al teaches a radio access network node comprising: a first receiver configured to receive, from a core network node coupled to the radio access network node (See Fig. 4, RAN Node and MME/SGSN, DCN information (slice) is sent to the RAN Node), a message for configuring with at least one network slice supported by the core network node, wherein the message includes first information for the at least one network slice (see Fig. 1, paragraph [0100]-[0103], A DCN corresponding to a single network slice may be defined as a set of function entities supporting a communications service requirement in a specific scenario, for example, a mobility management entity (MME for short) on a 4G network and a serving GPRS support node (SGSN for short) on a 3G network. Step 103: Send information about the to-be-accessed DCN to the access network device, so that the access network device determines a core network device according to the information about the to-be-accessed DCN).  Although Duan et al teaches the limitations above they fail to explicitly teach the use of RRC as further recited in the claim.  Conversely Zong teaches such limitations; a second receiver configured to receive, from a mobile terminal which receives second information indicating the at least one network slice from the core network node, a Radio Resource Control (RRC) setup complete message including third information indicating a first network slice from among the at least one network (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal) ; a memory storing instructions (see paragraph [0042], A computer-readable storage medium may store a computer-executable instruction); and at least one processor configured to process the instructions to select a core network node specific for the first network slice based on the third information indicating the first network slice (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Duan et al with the use of RRC to send slice information as taught by Zong.  The motivation for this would have been optimize mobile networks to meet different service demands (see paragraph [0003]).  
Regarding claim 19, Duan et al teaches a communication method in a radio access network node (See Fig. 4, RAN Node and MME/SGSN, DCN information (slice) is sent to the RAN Node), comprising: receiving, from a core network node connected coupled to the radio access network node, a message for configuring with at least one network slice supported by the core network node, wherein the message includes first information for the at least one network slice (see Fig. 1, paragraph [0100]-[0103], A DCN corresponding to a single network slice may be defined as a set of function entities supporting a communications service requirement in a specific scenario, for example, a mobility management entity (MME for short) on a 4G network and a serving GPRS support node (SGSN for short) on a 3G network. Step 103: Send information about the to-be-accessed DCN to the access network device, so that the access network device determines a core network device according to the information about the to-be-accessed DCN).  Although Duan et al teaches the limitations above they fail to explicitly teach the use of RRC as further recited in the claim. Conversely Zong teaches such limitations; receiving, from a mobile terminal which receives second information indicating the at least (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal); and selecting a core network node specific for the first network slice based on the third information indicating the first network slice (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Duan et al with the use of RRC to send slice information as taught by Zong.  The motivation for this would have been optimize mobile networks to meet different service demands (see paragraph [0003]).   
Regarding claim 20, Duan et al teaches a mobile terminal comprising: a receiver configured to receive, from a second core network node via a radio access network node, second information indicating at least one network slice (see Fig. 4, paragraphs [0123]-[0139], the RAN node sends a second message to the UE, where the second message includes first DCN information, and the first DCN information includes the type of the at least one DCN that can be accessed by the RAN node). Although Duan et al teaches the limitations above they fail to explicitly teach the use of RRC as further recited in the claim. Conversely Zong teaches such limitations; and a transmitter configured to transmit to the radio access network node, a Radio Resource Control (RRC) setup complete message including third information indicating a first network slice from among the at least one network slice (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal), and wherein the mobile terminal is served by a first core network node which is selected by the radio access network node based on the third information indicating the first network slice, the at least one (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Duan et al with the use of RRC to send slice information as taught by Zong.  The motivation for this would have been optimize mobile networks to meet different service demands (see paragraph [0003]).   
Regarding claim 21, Duan et al teaches a communication method for a mobile terminal comprising: receiving, from a second core network node via a radio access network node, second information indicating at least one network slice (see Fig. 4, paragraphs [0123]-[0139], the RAN node sends a second message to the UE, where the second message includes first DCN information, and the first DCN information includes the type of the at least one DCN that can be accessed by the RAN node). Although Duan et al teaches the limitations above they fail to explicitly teach the use of RRC as further recited in the claim. Conversely Zong teaches such limitations; and transmitting to the radio access network node, a Radio Resource Control (RRC) setup complete message including third information indicating a first network slice from among the at least one network slice (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal), wherein the mobile terminal is served by a first core network node which is selected by the radio access network node based on the third information indicating the first network slice, the at least one network slice being indicated by a message including first information for the at least one network slice, received from the second core network node which supports the at least one network slice (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art 
Regarding claim 22, Duan et al teaches a communication system, comprising: a radio access network node; a mobile terminal; and a core network node, wherein the radio access network node is configured (See Fig. 4, UE, RAN Node and MME/SGSN, DCN information (slice) is sent to the RAN Node) to: receive, from the core network node, a message for configuring with at least one network slice supported by the core network node wherein the message includes first information for the at least one network slice (see Fig. 1, paragraph [0100]-[0103], A DCN corresponding to a single network slice may be defined as a set of function entities supporting a communications service requirement in a specific scenario, for example, a mobility management entity (MME for short) on a 4G network and a serving GPRS support node (SGSN for short) on a 3G network. Step 103: Send information about the to-be-accessed DCN to the access network device, so that the access network device determines a core network device according to the information about the to-be-accessed DCN).  Although Duan et al teaches the limitations above they fail to explicitly teach the use of RRC as further recited in the claim. Conversely Zong teaches such limitations; the mobile terminal is configured to: receive second information indicating the at least one network slice, from the core network node via the radio access network node; and transmit to the radio access network node, a Radio Resource Control (RRC) setup complete message including third information indicating a first network slice from among the at least one network slice (see paragraph [0018] The network selection function may receive, via a radio access point, the network slice identity information carried in an NAS message or an RRC message sent by the mobile terminal), and the radio access network node is further configured to: select a core network node specific for the first network slice based on the third information indicating the first network slice (see paragraph [0035], The network selection function may select a service node for the mobile terminal based on the network slice identity information).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Duan et al with the use of RRC to send slice information as taught by Zong.  The motivation for this would have been optimize mobile networks to meet different service demands (see paragraph [0003]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478